DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August 27, 2021. Claims 1-2, 4-10, 12-18 and 20-23 are pending.

Allowable Subject Matter
Claims 1-2, 4-10, 12-18 and 20-23 now renumbered 1-20  are allowed.
The closest prior art of record is Schneider  et al, (NPL titled: Fusing Vision and LIDAR – Synchronization, Correction and  Occlusion Reasoning) in view of Zhou et al (NPL titled: Automatic Extrinsic Calibration of a Camera and a 3D LiDAR using Line and Plane Correspondences). Schneider discloses a computer-implemented method of validating sensor data synchronization (sensor  synchronization – see abstract), comprising: receiving, at a synchronization device from an active sensor (see section II, subsection A – color camera mounted on a rotatable camera platform near the rear view mirror), a first signal indicating that the active sensor has transmitted laser points (see Fig 2 and ); in response to the first signal, transmitting, by the synchronization device, a second signal to a passive sensor to trigger the passive sensor to capture an image of the measure board (see section II, subsection B, [p][003] – where the camera is triggers 
	 Schneider does not teach the method including a measure board, wherein the measure board is a flat-surfaced board and positioned in front of the active sensor and a passive sensor.
 	 Zhou, in an analogous art, discloses an automatic extrinsic calibration method including  a measure board (checkerboard – see Fig. 3), wherein the measure board is a flat-surfaced board (note that the checkerboard is flat – see Fig 3) and positioned in front of the active sensor and a passive sensor (estimate the 3D information of the checkerboard plane and its boundaries from the image and the laser point cloud -  see section IV, [p][001] and Fig. 3).
	However, the combination of Schneider and Zhou as a whole does not teach wherein the synchronized device includes a plurality of synchronization settings; wherein each synchronization setting specifies a trigger delay for the passive sensor, and a corresponding target area by the active sensor on the measure board; and wherein the trigger delay enables a synchronization point between the active sensor and the passive sensor to fall in the corresponding target area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663                                                                                                                                                                                                                     
September 1, 2021